               Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 1 of 47




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                MIDLAND/ODESSA DIVISION

S V RELIABLE TRANSPORT, LLC,
          Plaintiff,

v.                                                                   CASE NO: 7:20-CV-195

KINSALE INSURANCE COMPANY
      Defendant.
_________________________________/

                KINSALE INSURANCE COMPANY’S NOTICE OF REMOVAL

          KINSALE INSURANCE COMPANY (“Kinsale”), pursuant to 28 U.S.C. § 1441(b) and

1446, removes this action, bearing Case No: A-20-06-0667-CV, pending in the district court of

Ector County, Texas, to this court, and states:

                                         BACKGROUND

     1.       On 06/26/2020, SV Reliable Transport, LLC (“SV Reliable”) filed suit against

Kinsale in the district court of Ector County, Texas, bearing Case No: A-20-06-0667-CV.

A complete copy of the complaint with all exhibits is attached as Composite Exhibit “A.”

     2.       In essence, SV Reliable alleges Kinsale owes coverage for injuries sustained by Oscar

Avalos, one of SV Reliable’s employees. Avalos was allegedly involved in an accident on

05/20/2017. (Compl. ¶ 9.) The accident took place in Reeves, Texas. (¶11.) The site was

operated by SV Reliable on behalf of Energen Corp and Diamondback Energy, Inc. (jointly

“Diamondback”). (¶13.)

     3.       On 07/19/2019, Avalos filed suit against Diamondback. (¶16.) The suit was tendered

to Kinsale, which denied coverage. (¶16.) Kinsale’s denial was allegedly wrongful. (¶19.)

According to SV Reliable, as spokesperson for Diamondback, Kinsale misread the allegations in
            Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 2 of 47




the complaint by Avalos. (¶¶19-20.) SV Reliable alleges one count for declaratory relief and

seeks an order declaring that Kinsale has a duty to defend and indemnify Diamondback.

   4.      In his complaint against Diamondback, Avalos alleges his damages exceed

$1,000,000. (¶8.)

   5.      Kinsale issued a commercial general liability policy to SV Reliable Transport, LLC

as Named Insured, bearing Policy No: 0100051369-0 and effective from 05/15/2017 to

05/15/2018. The policy provides a $1,000,000 limit of insurance for each occurrence and a

$2,000,000 aggregate limit.

                                 STANDARD FOR REMOVAL

   6.      Removal is appropriate because there is complete diversity of citizenship and because

the amount in controversy exceeds $75,000, exclusive of interest, attorney’s fees, and costs.

   7.      In removal cases, the burden is on the party seeking removal to demonstrate that

federal jurisdiction exists. Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th

Cir. 2002). Where the plaintiff has not pled a specific amount of damages to satisfy diversity

jurisdiction, the defendant is required to show by a preponderance of the evidence that the

amount in controversy can more likely than not be satisfied. Id.

   8.      In this case, the record establishes that this Court has jurisdiction.

                    THERE IS COMPLETE DIVERSITY OF CITIZENSHIP

   9.      Kinsale was at all times, including the time this action was commenced, and notice

filed, an Arkansas corporation with its principal place of business in Richmond, Virginia.

Kinsale is accordingly a citizen of both Arkansas and Virginia.

   10.     SV Reliable was at all times, including the time this action was commenced and

notice filed, a Texas limited liability company with its principal place of business in Ector




                                             Page 2 of 4
            Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 3 of 47




County, Texas. Upon information and belief, SV Reliable’s sole member is Sammy A. Valerino,

who is a citizen of Odessa, Texas. SV Reliable is accordingly a citizen of Texas.

          THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

    11.    Pursuant to 28 U.S.C. § 1332(a), the requisite amount in controversy is present.

    12.    While SV Reliable simply alleges the court’s jurisdictional amount, SV Reliable

seeks coverage for the injuries sustained by Avalos. Avalos, in turn, alleges his damages exceed

$1,000,000.1

    13.     Putting that aside, the policy issued by Kinsale provides a $1,000,000 limit of

insurance for each occurrence and a $2,000,000 aggregate limit.2

                         THE NOTICE OF REMOVAL IS TIMELY

    14.    On 07/08/2020, Kinsale was served with the complaint by SV Reliable. Pursuant to

U.S.C. § 1446(b)(3), this notice is timely because it was filed within 30 days of Kinsale’s receipt

of the pleading.

                    ALL ELEMENTS OF REMOVAL ARE SATISFIED

    15.    Because the plaintiff and the defendant are citizens of different states, and because the

amount in controversy is in excess of $75,000, exclusive of interest, attorney’s fees, and costs,

this action is removable to this Court pursuant to 28 U.S.C. § 1441.




1
  In cases involving the applicability of an insurance policy to a particular occurrence, the
amount in controversy is determined by the value of the underlying claim. Martinez v. Allstate
Texas Lloyds, No: 7:16-cv-00494, 2016 WL 6122728, at *1 (S.D. Tex. Oct. 20, 2016) (citing
Hartford Ins. Grp. v. Lou-Coin, Inc., 293 F.3d 908, 911 (5th Cir. 2002).
2
 In a declaratory judgment action, where coverage under an insurance policy is at issue, courts
consider the policy limit in determining the amount in controversy. St. Paul Reinsurance Co.,
Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see also Columbia Mutual Ins. Co. v.
AV Furniture, LLC, No: 7:15-cv-363, 2016 WL 6848919 (S.D. Tex. June 14, 2016) (in a
declaratory judgment, the amount in controversy is the value of the right being protected).


                                            Page 3 of 4
             Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 4 of 47




   16.      Pursuant to U.S.C. § 1446(b) a copy of all process, pleadings, and orders that Kinsale

received are attached as Composite Exhibit “A.”

   17.      A copy of the notice was promptly filed with the clerk of the district court of Ector

County, Texas, and served on all interested parties.

   18.      Kinsale, under 28 U.S.C. § 1441 and 28 U.S.C. § 1446, respectfully requests that this

Court remove this action, which is currently pending in the district court of Ector County, Texas.

                                             Respectfully Submitted,

                                             /s/ Lisa M. Henderson
                                             LISA M. HENDERSON
                                             State Bar No. 24025423
                                             lisa.henderson@clydeco.us
                                             CLYDE & CO US LLP
                                             10440 N. Central Expressway, Suite 800
                                             Dallas, Texas 75231
                                             Telephone: 214.540.7539
                                             Facsimile: 214.540.7540



                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of this document has been served on all

counsel of record via ECF Notification on this 6th day of August 2020.

                                             /s/ Lisa M. Henderson
                                             LISA M. HENDERSON




                                            Page 4 of 4
Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 5 of 47




                 COMPOSITE
                  EXHIBIT A
8/6/2020                     Case 7:20-cv-00195 Document 1 Details
                                                           Filed 08/06/20 Page 6 of 47




           Case Information

           A-20-06-0667-CV I S V Reliable Transport, LLC vs. KINSALE INSURANCE COMPANY

           Case Number                                 Court                         Judicial Officer
           A-20-06-0667-CV                             70th District Court           Whalen, Denn
           File Date                                   Case Type                     Case Status
           06/26/2020                                  Other Civil < $250K           Filed




           Party

           Plaintiff                                                                 Active Attorneysv
           S V Reliable Transport, LLC                                               Lead Attorney
                                                                                     CRUTCHER, MURRAY A, III
                                                                                     Retained




           Defendant                                                                 Active Attorneys v
           KINSALE INSURANCE COMPANY                                                 Lead Attorney
                                                                                     Henderson, Lisa Marie
                                                                                     Retained




           Events and Hearings


             06/26/2020 Original Petition (OCA)

                Comment
                AND REQUEST FOR DISCLOSURE


             06/29/2020 Citatioiiv

             Served
             07/08/20202:31 PM



https://portal-Ixector.tylertech.cloud/PortalProd/Home/WorkspaceMode?p=0                                       1/3
8/6/2020                    Case 7:20-cv-00195 Document 1 Details
                                                          Filed 08/06/20 Page 7 of 47
           Anticipated Server
           Private Process Server

           Anticipated Method
           In Person
           Actual Server
           Private Process Server

           Returned
           07/13/2020 12:00 AM
           Comment
           E-MAILED TO RREGISTER@ODESSALAWFIRM.COM


           07/13/2020 Service Returned Served v

              Comment
              ON JULY 8, 2020 AT 2:31 PM BY ERIN CUPPETT


           07/20/2020 COVER LETTER WITH INSTRUCTIONS TO THE CLERK v

              Comment
              ON THE ISSUANCE OF CITATION SEE SHEET FOR INSTRUCTION AND EMAIL TO
              klandcy@odessalawfinn.com


           07/21/2020 Citation

           Served
           07/29/20202:28 PM

           Anticipated Server
           Private Process Server

           Anticipated Method
           In Person
           Actual Servo;
           Private Process Server

           Returned
           08104/2020 5:34 PM
           COMI-nenl
           E-MAILED TO KLANDRY@ODESSALAWFIRM.COM


           07/22/2020 Letter

              Comment
              Refusal letter sent to Atkins, Holtman, Jones, Peacock, Lewis & Lyon, Inc. due to lack of Kinsale Insurance
              Company's address on the citation.


           07/31/2020 DEFENDANT'S MOTION

              Comment
              FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF'S ORIGINAL PETITION


           06/03/2020 MOTION TO WITHDRAW (Previous Pleading or Motion)



https://portal-ixectortylertech.cloud/PortalProd/Home/VVorkspaceMode?p=0                                                    2/3
8/6/2020                      Case 7:20-cv-00195 Document 1 Details
                                                            Filed 08/06/20 Page 8 of 47
                 Comment
                DEFENDANT KINSALE INSURANCE COMPANY'S NOTICE OF WITHDRAWAL OF MOTION FOR
                EXTENSION OF TIME TO RESPOND TO PLAINTIFF'S ORIGINAL PETITION


              08/04/2020 Service Returned Served •


                 Comment
                 ON 07/29/2020 AT 2:28 PM BY PRIVATE PROCESS SERVER




        Financial

           S V Reliable Transport, LLC
                 Total Financial Assessment                                                                  $333.00
                 Total Payments and Credits                                                                  $333.00


            6/26/2020 Transaction                                                                           $325.00
                      Assessment

            6/26/2020 Payment                           Receipt # 2020-005066-   S V Reliable Transport,   ($325.00)
                                                        DC                       LLC

            7/21/2020 Transaction                                                                             $8.00
                      Assessment

            7/21/2020 Payment                           Receipt # 2020-005477-   S V Reliable Transport,     ($8.00)
                                                        DC                       LLC




htips://porb314xector.tylertech.cloud/PorbilPrailHameiWorkspaceMode?p=0                                                3/3
                                                           FILED FOR RECORD
Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 9 of 47Cause No.: A-20-06-0667-CV
                                                         Ector County - 70th District Court
                                                                     Ector County, Texas
                                                                     7/22/2020 11:42 AM
                                                                        Clarissa Webster
                                                                            District Clerk
                                                           By: Margarita Tercero, Deputy
                                                           FILED FOR RECORD
Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 10 of 47
                                                         Cause No.: A-20-06-0667-CV
                                                         Ector County - 70th District Court
                                                                     Ector County, Texas
                                                                        8/4/2020 5:34 PM
                                                                        Clarissa Webster
                                                                            District Clerk
                                                                By: Sara Chavez, Deputy
                  Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 11 of 47


ADDRESS FOR SERVICE:
KINSALE INSURANCE COMPANY
2221 EDWARD HOLLAND DRIVE, SUITE 600
RICHMOND, VA 23230
BY SERVING TEXAS COMMISSIONER OF INSURANCE
AGENT FOR SERVICE
333 GUADALUPE STREET
AUSTIN, TX 78701
OR WHEREVER THEY MAY BE FOUND


                                                OFFICER'S RETURN
Came to hand on                           20   , at        o'clock _.M. and executed in                       County,
Texas by delivering to the within named
in person, a copy of the CITATION, having first endorsed thereon the date of delivery, together with the accompanying
true and correct copy of the PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE, on the
day of                           , 20   , at      o'clock _.M. at
                                             (place of service).
NOT EXECUTED FOR THE FOLLOWING REASONS:


SERVICE FEES: S                                                                                                County, Texas

                                                                   ATX Process, LIZ
                                                                  elfZtfi MAW brfifeetrso n
                                                                           Suite B
                                                                     Austin, TX 7870i

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
return. The return must either be verified or be signed under penalty of perjury. A return signed under penalty of
perjury must contain the statement below in substantially the following form:

        "My name is                                       , my date of birth is                       , and
                        (First, Middle, Last)

        my address is
                        (Street, City, State, Zip Code)

        I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT."

Executed in                      County, State of                 , on the            day of                   , 20




                                                                             Declarant/Authorized Process Server

                                                                             (Id # & expiration of certification)
                                             Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 12 of 47
                                                                AFFIDAVIT OF SERVICE


State of Texas                                                                        County of Ector                                         70th Judicial District Court

Case Number: A-20-06-0667-CV

Plaintiff:
SV Reliable Transport, LLC
VS.

Defendant:
Kinsale Insurance Company

For:
Atkins, Hollmann, Jones, Peacock Lewis & Lyon, Inc.
3800 E. 42nd Street
Ste. 500
Odessa, TX 79762

Received by ATX Process, LLC on the 28th day of July, 2020 at 8:38 am to be served on Kinsale Insurance Company by
serving the Texas Department of Insurance, 333 Guadalupe, Austin, Travis County, TX 78701.

I, Erin Cuppett, being duly sworn, depose and say that on the 29th day of July, 2020 at 2:28 pm, I:

INDIVIDUALLY/PERSONALLY delivered a true and correct copy of the Two Copies of Citation and Plaintiff's Original
Petition and Request for Disclosure with Exhibit A, Exhibit B, and Exhibit C with the date of delivery endorsed thereon by
me, to Justin Beam, Authorized Agent for the Texas Department of Insurance at the address of 333 Guadalupe, Austin,
Travis County, TX 78701 and informed said person of the contents therein.


I certify that I am over the age of 18, have no interest in the above action, and am a certified process server, in good standing, in
the judicial circuit in which the foregoing occurred. The facts in this affidavit are within my personal knowledge and true and
correct.




                                                                                                                                                         cc ;

                                                                                                                            Erin Cuppett             e

Subscribed and sworn to before me on the 29th                                                                               PSC-13350, Exp. 12/31/2021
day of duly, 2020 by the affiant who is personally
known to                                                                                                                    ATX Process, LLC
                                                                                                                            604 West 9th Street
                                                                                                                            Suite B
44OTARY PUBLIC                                                                                                              Austin, TX 78701
         ,••                                                                                                                (512) 717-5600
         act--'• • • Pe,'•         NICOLE M. WADE
        E.: 4;. •               My Notary ID #129086987
                                 Expires August 9, 2024                                                                     Our Job Serial Number: ATX-2020007401
      Iiime                  amerassortimembismanisoesimai                                                                  Ref: SV Reliable Transport v. Kinsale


                                                             Copyright U 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1p
                 Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 13 of 47


                                                             INVOICE                                                 Invoice #ATX-2020007401
                                                                                                                                    7/29/2020

       AT                                                                                                               Send Payments To:
                                                                                                                        ATX Process, LLC
       rsr. +   2019   44
  40          s*                                                                                                        604 West 9th Street
            u                                                                                                           Suite B
    - CESSis -                                                                                                          Austin, TX 78701
                                                                                                                        Phone: (512) 717-5600
                                                                                                                        Fax: (512) 380-1308
                                                                                                                        XX-XXXXXXX

Atkins, Hollmann, Jones, Peacock Lewis & Lyon, Inc.
3800 E. 42nd Street
Ste. 500
Odessa, TX 79762

Reference Number: SV Reliable Transport v. Kinsale
Your Contact: Karen, Trey, Rebecca
Case Number: Ector A-20-06-0667-CV

Plaintiff:
SV Reliable Transport, LLC

Defendant:
Kinsale Insurance Company

Received: 7/28/2020 Served: 7/29/2020 2:28 pm INDIVIDUAUPERSONAL
To be served on: Kinsale Insurance Company by serving the Texas Department of Insurance

                                                      ITEMIZED LISTING
Line Item                                                                                                        Quantity     Price   Amount
Process Service: Austin, TX                                                                                         1.00     75.00      75.00
E-File Return of Service with Court                                                                                 1.00     10.00      10.00
TOTAL CHARGED:                                                                                                                         $85.00


BALANCE DUE:                                                                                                                           $85.00




  Thank you for your business! You can make payments online through PayPal at WWW.ATXPROCESS.COM.
   If paying by check, please write the invoice number on your check or enclose a copy of this invoice with your
                                                    payment.
                                                                                                         Page 1 / 1
                                Copyright   1992-2020 Database Services. Inc. - Process Server's Toolbox V8.1p
                                                                                   FILED FOR RECORD
              Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 14 of 47Cause No.: A-20-06-0667-CV
                                                                                  Ector County - 70th District Court
                                                                                              Ector County, Texas
                                                                                               6/26/2020 1:58 PM
                                                                                                 Clarissa Webster
                                                           A-20-06-0667-CV                           District Clerk
                                               Cause No.
                                                                                      By: DiAnn Espinoza, Deputy
S V RELIABLE TRANSPORT, LLC                                      IN THE               COURT
Plaintiff,

v.
                                                                 OF ECTOR COUNTY, TEXAS

KINSALE INSURANCE COMPANY
Defendant.                                                                JUDICIAL DISTRICT



          PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

        Plaintiff, S V Reliable Transport, LLC, files this Original Petition against Defendant,

Kinsale Insurance Company and alleges as follows:


                                A.       DISCOVERY CONTROL-PLAN

1.      Plaintiff intends to conduct discovery under Level 2 of Texas Rules of Civil Procedure

190.3 and affirmatively pleads that this suit is not governed by the expedited-actions process

in Texas Rule of Civil Procedure 169.

                                       B.       CLAIM FOR RELIEF

2.      Plaintiff seeks monetary relief of $100,000 or less and nonmonetary relief.


                                              C.       PARTIES

3.      Plaintiff, S V Reliable Transport, LLC ("SVRT"), is a Texas limited liability company

with its principal place of business in Ector County, Texas, at 2963 S County Road West,

Odessa, Texas 79766.

4.      Defendant, Kinsale Insurance Company ("Kinsale"), a foreign insurance carrier,

organized and existing under the laws of Arkansas and authorized to conduct busines in Texas,

whose home office is located at 2221 Edward Holland Drive, Suite 600, Richmond, VA




Plaintiff's Original Petition and Request for Disclosure                                    Page 1
              Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 15 of 47




23230, may be served with process by serving the Texas Commissioner of Insurance at 333

Guadalupe Street, Austin, Texas 78701, as its agent for service because Defendant is required

by the Texas Insurance Code section 804.103(b) to appoint and maintain an agent for service

of process but has not done so.


                                            D.        JURISDICTION

5.      The Court has subject-matter jurisdiction over the lawsuit because the amount in

controversy is within this Court's jurisdictional requirements.


                                                 E.        VENUE

6.      Venue is proper in Ector County under Texas Civil Practices and Remedies Code §15.002

because all or a substantial part of the events or omissions giving rise to Plaintiffs claims in Ector

County, Texas.

                                                 F.        FACTS

7.      Kinsale issued a Commercial General Liability Policy to SVRT as the named insured,

under policy number 0100051369-0 (the "Policy"). The Policy began on May 15, 2017 and

expired on May 15, 2018 (the "Policy Period").

8.      On May 15, 2019, Oscar and Amalia Avalos ("Avalos") filed a lawsuit against Energen

Corporation and Diamondback Energy, Inc. (collectively the "Diamondback Defendants") in the

143rd Judicial District Court of Reeves County, Texas (the "Underlying Lawsuit"). See Exhibits

"A" and "B", attached hereto and incorporated by reference as if set out in full.

9.      The Underlying Lawsuit alleges that on May 20, 2017 Oscar Avalos was involved in an

accident at the Desperado C19-21-18 605 lease site ("the Lease Site").

10.     The Underlying Lawsuit also alleges that sometime following accident, Energen

Corporation ("Energen") and Diamondback Energy, Inc. ("Diamondback") merged with



Plaintiff's Original Petition and Request for Disclosure                                       Page 2
              Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 16 of 47




Diamondback being the surviving company of said merger.

11.     The entirety of Avalos' factual allegations regarding Oscar Avalos' activities around the

time of the accident are as follows:

        "On May 20, 2017, Oscar Avalos drove a tractor and tanker
        trailer onto the Desperado C19-21-18 605 lease site (the
        `lease site') located in Reeves County, Texas. At
        Defendant Energen's direction and instruction, Mr.
        Avalos drove his vehicle to a specified loading area in
        order to begin pumping fluid from a tank into his tanker
        trailer. The area of the lease site that Mr. Avalos was
        required to use, in order to connect and disconnect his
        pumping hose, contained dangerous amounts of flammable
        fumes and vapors. Those fumes and vapors, which had
        accumulated in the area in which Mr. Avalos was loading,
        ignited and there was an explosion and fire which caused
        Mr. Avalos to sustain significant injuries and damages.

        At the time of the subject incident, the lease site was
        owned, operated, managed, maintained, and controlled by
        Defendant Energen. Upon information and belief, sometime
        following the incident Defendants completed a merger of
        their respective companies with Defendant Diamondback
        being the surviving company of said merger. Defendant
        Diamondback at all relevant times, was an independent
        oil and natural gas company headquartered in Midland,
        Texas   focused   on   the   acquisition,   development,
        exploration, and exploitation of unconventional, onshore
        oil and natural gas reserves in the Permian Basin of
        West Texas."

See Exhibits "A" and "B", paragraphs 9-10.

12.     At the time of the explosion, Mr. Avalos was an employee of SVRT. SVRT is not a party

to the Underlying Lawsuit.

13.      SVRT was operating on the Lease Site for Energen pursuant to the Master Sales and

Services Agreement between Energen and SVRT dated August 12, 2016 (the "MSA").

14.     Under the MSA, SVRT agreed to name Energen as an additional insured under the Policy.

15.     On June 4, 2019, SVRT notified Kinsale of the Underlying Lawsuit and presented a tender




Plaintiff's Original Petition and Request for Disclosure                                   Page 3
              Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 17 of 47




for defense and indemnity of the Diamondback Defendants pursuant to the MSA.

16.      On July 19, 2019 Kinsale declined to defend the Diamondback Defendants in the

Underlying Lawsuit stated that it based its decision based on the "Policy, the Petition, the MSA,

and information provided to Kinsale." See Exhibit "C", attached hereto and incorporated by

reference as if set out in full.

17.      As Energen was named an additional insured by SVRT through the MSA, Kinsale cited

the following provision from the Policy:

         ADDITIONAL INSURED AND PRIMARY AND NON-CONTRIBUTORY AS REQUIRED
                           BY WRITTEN CONTRACT—BLANKET

        This endorsement modifies insurance provided under the following:
      COMMERCIAL GENERAL LIABILITY COVERAGE

         A.    SECTION II — WHO IS AN INSURED is amended to include any person(s) or
              organization(s) you are required to include as an Additional Insured on this
              policy by written contract in effect during the policy period and executed prior
              to the "occurrence" of the "bodily injury" or "property damage" but only for
              such "bodily injury" or "property damage" caused, in whole or in part, by your
              acts or omissions or the acts or omissions of those acting on your behalf:
              1. In the performance of your ongoing operations; or
              2. In connection with your premises owned or rented to you.

         B. The insurance provided by this endorsement shall be excess with respect to
            any other valid and collectible insurance available to the Additional Insured
            unless the written contract specifically requires that this insurance apply on a
            primary and non-contributory basis, in which case this insurance shall be
            primary and non-contributory.

                                                 * * *

          2. Exclusions
         This insurance does not apply to:


                                                  * * *



         g. Aircraft, Auto Or Watercraft
         "Bodily injury" or "property damage" arising out of the ownership, maintenance,
         use or entrustment to others of any aircraft, "auto" or watercraft owned or



Plaintiff's Original Petition and Request for Disclosure                                         Page 4
              Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 18 of 47




        operated by or rented or loaned to any insured. Use includes operation and
        "loading or unloading".


See Exhibit "C".


18.     As its basis for SVRT's denial of tender, Kinsale alleges:

        "Mr. Avalos alleges on May 20, 2017 he was in the process
        of pumping fluid into his tanker trailer when an
        explosion occurred, allegedly causing Mr. Avalos to
        sustain significant injuries. Exclusion 2. g. Aircraft,
        Auto or Watercraft contained within Policy Form CG 00 01
        10 01 states this insurance does not apply to any 'bodily
        injury' arising out of the use of any aircraft, auto, or
        watercraft, operated by any insured, and including
        `loading or unloading'. Therefore, Kinsale respectfully
        disclaims coverage for this matter pursuant to Exclusion
        2. g.”

        See Exhibit "C".


19.     However, Kinsale's assertion that Avalos' pleadings state that he was "in the process of

pumping fluid into his tanker trailer when an explosion occurred" is a misstatement of what

Avalos' pleadings actually say.

20.     As set forth above, what Avalos did plead in the Underlying Lawsuit was that "[t]hose

fumes and vapors, which had accumulated in the area in which Mr. Avalos was loading, ignited

and there was an explosion." See Exhibits "A" and "B".

21.     Avalos' pleadings are ambiguous as to whether Oscar Avalos was engaged in pumping

fluid from his vehicle at the time of the explosion. As to Oscar Avalos' location at the time of the

explosion, Avalos has plead that he was in the "area" of the Lease Site that he was required to use.

22.     There are no allegations in Avalos' petition that was in his vehicle or operating his vehicle

at time of the explosion.

23.     There are no allegations in Avalos' petition that he was actively "loading or unloading" his




Plaintiff's Original Petition and Request for Disclosure                                      Page 5
               Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 19 of 47




vehicle at the time of the explosion.


                          G.       SUIT FOR DECLARATORY RELIEF

24.        The forgoing paragraphs are expressly incorporated by reference as if they were set forth

in full.

25.        Plaintiff brings this action for declaratory relief, under Texas Civil Practices and Remedies

Code §§37.001 et al., in an effort to obtain an adjudication of Plaintiffs rights as well as the

obligations of Defendant under the Policy.

26.        There is a justiciable controversy between Plaintiff and Defendant.

27.        Plaintiff was an insured under an insurance policy issued by Defendant for Plaintiff's

benefit.

28.        Avalos filed a lawsuit asserting a liability claim against the Diamondback Defendants

that, if true, would be covered through the MSA by Plaintiffs insurance policy with

Defendant.

29.        Plaintiff gave proper notice of the lawsuit to Defendant on June 4, 2019, as required

under the Policy.

30.        Defendant has not defended Plaintiff or the Diamondback Defendants in the

Underlying Suit as required by the terms of insurance policy.

31.        Defendant seeks a declaration that (a) the Diamondback Defendants are additional

insureds to the Policy and (b) Defendant has a duty to defend and indemnify the Diamondback

Defendants in the Underlying Lawsuit through Plaintiffs MSA with Energen.

32.        Plaintiff seeks damages within the jurisdictional limits of this Court.

33.        Attorney fees. Plaintiff is entitled to recover reasonable and necessary attorney fees

under Texas Civil Practice & Remedies Code section 37.009.




Plaintiff's Original Petition and Request for Disclosure                                         Page 6
              Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 20 of 47




                                        H. CONDITIONS PRECEDENT

34.     All conditions precedent to Plaintiff's claims for relief have been performed or have

occurred.

                                       I. REQUEST FOR DISCLOSURE

35.     Under Texas Rule of Civil Procedure 194, Plaintiff requests that the Defendant disclose,

within 50 days of the service of this request, the information or material described in Rule 194.2.


                                               J. JURY DEMAND

36.     Plaintiff demands a trial by jury and tenders the appropriate fee with this petition.


                          K. NOTICE OF DOCUMENT SELF-AUTHENTICATION

37.     Pursuant to Tex. R. Civ. P. 193.7, Plaintiff gives notice to all parties of record that all

documents and tangible things produced by any party in response to written discovery issued

by Plaintiff will be used against the responding party by Plaintiff in pre-trial proceedings

and/or at trial.

                                                  L. PRAYER

38.     For these reasons, Plaintiff asks that the Court issue citation for the Defendant to

appear and answer, and that Plaintiff be awarded a judgment against the Defendant for the

following:

        a.         The Diamondback Defendants are additional insureds to the Policy.

        b.         Defendant has a duty to defend and indemnify the Diamondback Defendants in
                   the Underlying Lawsuit through Plaintiff's MSA with Energen.

        c.         Court costs.

        d.         Attorneys' fees.

         f.        All other relief to which Plaintiff is entitled.




Plaintiff's Original Petition and Request for Disclosure                                        Page 7
              Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 21 of 47




                                                           Respectfully submitted,


                                                           ATKINS, HOLLMAN, JONES,
                                                           PEACOCK, LEWIS & LYON, INC.


                                                           By: /s/ Murray A. Crutcher, 111
                                                           Murray A. "Trey" Crutcher, III
                                                           Texas Bar No. 24028169
                                                           Email: tcrutcher@odessalawfirm.com
                                                           Alex E. Reynolds
                                                           Texas Bar No. 24116955
                                                           Email: areynoldsgodessalawfirm.com
                                                           3800 E. 42nd Street, Suite 500
                                                           Odessa, TX 79762
                                                           Telephone: (432) 331-1600
                                                           Facsimile: (432) 363-1310

                                                           ATTORNEYS FOR PLAINTIFF




Plaintiff's Original Petition and Request for Disclosure                                        Page 8
                            Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 22 of 47
                                                      EXHIBIT A
                                                                                                                          Pat Tat
                                                                                                                       DistrictCle
                                                                                                              Reeves County, Tex,
                                                                                                                     Misty Thomas

                                                    CAUSE NO.19-05-22 958-CVR

                 OSCAR AVALOS and                                                  IN THE DISTRICT COURT
                 AMALIA AVALOS,
                     Plaintiffs,
                                                                                    143 RD
                 V.                                                                          JUDICIAL COURT

                 ENERGEN CORPORATION and
                 DIAMONDBACK ENERGY, INC.,
                     Defendant.                                                    REEVES COUNTY, TEXAS


                                             PLAINTIFFS' ORIGINAL PETITION


                 TO THE HONORABLE JUDGE OF SAID COURT:

                         OSCAR AVALOS and AMALIA AVALOS, Plaintiffs, file this Plaintiffs' Original

                 Petition against ENERGEN CORPORATION and DIAMONDBACK ENERGY, INC.

                                                              I.
                                                          DISCOVERY

                         1.      Pursuant to Tex. R. Civ. P. §190.1, Plaintiffs intend to conduct discovery under

                 Level 3.

                                                              II.
                                                            PARTIES

                        2.       Plaintiff OSCAR AVALOS is a natural person and a citizen of Texas.

                        3.       Plaintiff AMALIA AVALOS is a natural person, is OSCAR AVALOS' wife, and

                 is a citizen of Texas.

                        4.       Defendant, ENERGEN CORPORATION ("Energen") is a Texas corporation.

                 Energen may be served by serving its registered agent, F. Harley Speight, at 3323 Quakertown,

                 San Antonio, Texas 78230.

                        5.       Defendant, DIAMONDBACK ENERGY, INC. ("Diamondback") is a Delaware

                 Corporation, doing business in the state of Texas. Diamondback may be served by serving its



             Plaintiffs' Original Petition                                                                Page 1

nofficial Copy
                                Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 23 of 47


                 registered agent, Corporation Service Company, at 211 E. 7'1' Street, Suite 620, Austin, Texas

                 78701.


                                                    VENUE AND JURISDICTION

                          6.      Venue is proper in Reeves County pursuant to TEX. CIV. PRAC. & REM. CODE

                 §15.002(1) because all or a substantial part of the events or omissions giving rise to the claim

                 occurred in Reeves County.

                          7.      This Court has jurisdiction because the claims and causes of action herein have

                 resulted in damages to Plaintiffs within the jurisdictional limits of this Court and they arise under

                 the statutory and common law of the State of Texas.

                          8.      Pursuant to TEX. R. Civ. P. 47, Plaintiffs assert that they are seeking monetary relief

                 in excess of $1,000,000.00.

                                                               IV.
                                                         RELEVANT FACTS

                          9.      On May 20, 2017, Oscar Avalos drove a tractor and tanker trailer onto the

                 Desperado C19-21-18 605 lease site (the "lease site") located in Reeves County, Texas. At

                 Defendant Energen's direction and instruction, Mr. Avalos drove his vehicle to a specified loading

                 area in order to begin pumping fluid from a tank into his tanker trailer. The area of the lease site

                 that Mr. Avalos was required to use, in order to connect and disconnect his pumping hose,

                 contained dangerous amounts of flammable fumes and vapors. Those fumes and vapors, which

                 had accumulated in the area in which Mr. Avalos was loading, ignited and there was an explosion

                 and fire which caused Mr. Avalos to sustain significant injuries and damages

                          10.     At the time of the subject incident, the lease site was owned, operated, managed,

                 maintained, and controlled by Defendant Energen.           Upon information and belief, sometime

                 following the incident Defendants completed a merger or their respective companies with


             Plaintiffs' Original Petition                                                                        Page 2

nofficial Copy
                               Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 24 of 47


                 Defendant Diamondback being the surviving company of said merger. Defendant Diamondback

                 at all relevant times, was an independent oil and natural gas company headquartered in Midland,

                 Texas focused on the acquisition, development, exploration, and exploitation of unconventional,

                 onshore oil and natural gas reserves in the Permian Basin of West Texas.

                         11.     Unfortunately for Mr. Avalos, the lease site had not been properly maintained,

                 ventilated, managed, inspected, operated, and warned about by Defendants.

                        12.      As a producing and proximate cause of Defendants' actions and omissions, Oscar

                 Avalos suffered severe burns and disabling injuries. Those injuries, requiring hospitalization and

                 multiple surgeries, have interfered with Oscar Avalos' ability to perform household services and

                 his marital relationship with Amalia Avalos.

                                                         V.
                                        NEGLIGENCE CLAIM AGAINST DEFENDANTS

                        13.      Defendants exercised and retained control over the manner in which the work was

                 performed at the lease site, including, but not limited to, the manner of work being performed at

                 the time of the incident.

                        14.      Specifically, Defendants, through its agents, servants and employees exercised or

                 retained exclusive control over the location where the incident took place.

                        15.      Moreover, Defendants, through its agents, servants and employees exercised or

                 retained exclusive control over the specific location and manner in which Mr. Avalos loaded his

                 tanker trailer and provided him with specific directions regarding the same.

                        16.      Additionally, Defendants exercised exclusive control regarding the maintenance,

             supervision, inspection, management, warnings, ventilation and operation of the lease site.

                        17.      Defendants were negligent in that it failed to ensure that the area in which Mr.

             Avalos' vehicle was being loaded was free dangerous levels of flammable and/or explosive vapors.



             Plaintiffs.' Original Petition                                                                 Page 3

nofficial Copy
                              Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 25 of 47


              BX±W$À=WaRG©¦À]t{WRÀ©ÀW¦«¡WÀ©pG©À©pWÀGWGÀsÀ´ptPpÀB+À:²Hz¦"À²WptP}WÀµG¦ÀLWsjÀzGSWRÀ

              ´G¦ÀW}»À±W©t{G©WR&À;RRt©tG}z»$À=WZWRGª¦À]szWRÀ©ÀW z¼ÀStWP©ÀHR0ÀµG¤ÀC'À;±H{¦À

              PPW¥skÀ©pWÀW¹©W©ÀZÀ©pWÀRGkW«¦ÀHRÀiGGL}WÀ±G¦'À

                        38(       =WbRG©¦À´WWÀWjztjW©ÀLWPH«¦WÀ©pW»À]t~WTÀ©À±tSWÀGSW«G©WÀ©GttjÀ©ÀHR

              ¦«W³t¦tÀZÀ©pWtÀ´ÀW~»WW¦À©ÀW¦«WÀ©pG©À´wW¦À´WWÀ©ÀX¸¦WSÀ©ÀRHjW«¦ÀfWÀGRÀ

              W¹z¦tÀqG¾HR¦ÀG©À©pWÀzWG¦WÀ¦t©W)À

                        49*       >WbRHª¦À´WWÀWj}tkW©ÀLWPG«¦WÀ©pW»À]t{WRÀ©Àu¦WP©ÀGR1À©W¦©Àt©¦ÀW«tW©

              ©ÀW¦®¢WÀ©qG©À´wW¦À´WWÀ©ÀW¹¦WRÀ©ÀRGjW«¦ÀZuWÀGRÀWº|¦tÀpH¿GR¦ÀH©À©pWÀ}WG¦WÀ¦s©W+À

                        62+       >WbTH©¦À´WWÀWjztjW©ÀLWPG«¦WÀ©pW»À]tzWRÀ©ÀX¦ªHM}t¦pÀGUÀt}WW©ÀGRW«G©W

              ztPtW¦ÀGRÀPWR¯£W¦À©ÀW¦«£WÀ ©pG©À´wW¦À´WWÀ©ÀW¹¦WSÀªÀRIjW «¦ÀgWÀHRÀW¹z¦sÀ

              pG¿HV¦ÀGªÀ©pWÀzWG¦WÀ¦t©W/À BW±W$À=WZWRG©¦À]s}WRÀ©ÀW¦©GLzt¦qÀHSÀt}WW©ÀGRW«H©WÀzsPtW¦À

              GRÀ QWR«¢W¦À ©À W¦«£WÀ ©qG©À tª¦À µÀ W~»WW¦À ¦Gb}»À GSÀ IPP¬ H©W}»À W\WRÀ W«tWTÀ

              PXV«W¦À¦À©pH©À[vW¦ÀGTÀW¹}¦s¦ÀRtRÀ©À©GwWÀzGPW,À

                        65*       FtªpÀW¦WP©À©À©pWÀzHRtjÀZÀC-À;±G~¦#À±WptPzX$ÀG§À¶Wz}ÀH¦À©pWÀjWWGzÀ¦GZW©»ÀZ

              ©pWÀ·wW¦ÀG©À©pWÀ¦t©W$À >WbRG©¦À´WWÀWj{tjW©ÀLWPG«¦WÀ©pWÀPStªt¦ÀHSÀGP©t±t©tW¦À¦WRÀGÀ

              «XH¨IMzWÀt¦wÀZÀpGÀ©À©pWÀ´wW¦$À tP}«RtjÀB'À ;±G}¦.À A°£©pWW$À ?WZWRG©¦ÀpGRÀ

              GP©«H}À x´}WRjWÀ ZÀ ©pWÀ RGjW¦$À À ¦p«}RÀ pG±WÀ w´À ZÀ ©pXÀ VHlW¦$À GSÀ ^t}WSÀ ©À W¹WPt¦WÀ

              RtI½ÀPGWÀ©À©WP©À D(À ;±H}¦ÀHRÀ©pWÀ´yW¦ÀL»À _t}tmÀªÀGRW«H©W}»ÀµGÀD*À ;±G}¦À

              ZÀ ©rWÀ PRt©t¦À GRÀ GjÀ ©pWÀ ©ptj¦$À ]t}tjÀ ©À ±tRWÀ XJ¦HN}WÀ¦GcÀ W«tW©À GRÀ GÀ

              WG¦HM}»À¦GdÀµwÀ¦t©W*À

                        67/      >WZWRH©¦ÀpGRÀ HÀ T«©»À©À©pWÀ ´wW¦$À tP}«RtnÀE+À <±G}¨$ÀÀ©pWÀWt¦W¦À©

              WjHjWÀ ±sRW¦À ZÀW«tW©$À¦W±tPW¦ÀGRÀ WK©¦À ´pÀ´XYÀPW©thWR%À w´zWTjWGL}WÀ HRÀ

              P W©W©À©ÀRÀ©pWÀ´wÀW«tWRÀtÀHÀ¦GaÀHTÀ«SW©ÀGW.À @WeRH©¦ÀOWGPqWSÀ©pG©ÀR«©»À

              L»À`t}toÀ©ÀpG±WÀ´wW¦ÀW¦W©À©pG©À´«}RÀW¦«£WÀ©pG©À©pWtÀW­tW©À´H¦ÀWz»ÀGt©GtWRÀ


              *1+/#$60-5"9)4/./%&+29*,7/8/3#'9                                                                   *+.,9(9

)*%'$&#(- "*+,-
                               Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 26 of 47


                 so that it would ensure proper ventilation of dangerous and flammable vapors, prior to the loading

                 and unloading of vehicles.

                         23.     The above acts and omissions on the part of Defendants were producing and

                 proximate causes of the injuries to Plaintiffs and the damages sought herein.

                                                               VI.
                                                            CAUSATION

                         24.     Plaintiffs incorporate herein all of the foregoing allegations.

                         25.     Defendants' actions and inactions were a producing and/or proximate cause, as

                 those terms are applied in the law in the State of Texas, of the injuries to Plaintiffs and the damages

                 sustained by them.

                                                               VII.
                                                             DAMAGES

                        26.      As a direct and proximate result of Defendants' negligence, Plaintiff Oscar Avalos

                 has sustained severe personal injuries, pain, suffering, mental anguish, disability, impairment, and

                 disfigurement, all of which he will continue to suffer in the future. PlaintiffOscar Avalos has also

                 sustained lost wages, lost earning capacity, and has incurred reasonable and necessary medical

                 expenses for the care and relief of his injuries.    Additionally, Plaintiff Oscar Avalos will incur

                 reasonable and necessary medical expenses in the future for the care and relief of his injuries.

                 Plaintiff Oscar Avalos brings this suit to recover the past damages he has suffered, and the damages

                 he will suffer in the future, as a result of the injuries caused by Defendants' negligence.

                        27.      As a direct and proximate result of Defendants' negligence, Plaintiff Amalia Avalos

                 has sustained injuries in the form of loss of household services and loss of consortium. Plaintiff

                 Amalia Avalos brings this suit to recover the past damages she has suffered, and the damages she

                 will suffer in the future, as a result of the injuries caused by Defendants' negligence.




             Plaintiffs' Original Petition                                                                       Page 5

nofficial Copy
                                Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 27 of 47


                          28.       Plaintiffs also seek recovery of all prejudgment and post judgment interest as

                 allowed by law, along with their costs of court.

                                                            VIII.
                                                    CONDITIONS PRECEDENT

                          29.      All conditions precedent to recovery of Plaintiffs' damages have been satisfied.

                                                                IX.
                                                           JURY DEMAND

                          30.      Plaintiffs request a jury in this cause and have tendered payment.

                          WHEREFORE, Oscar Avalos and Amalia Avalos, Plaintiffs, request that Defendants be

                 cited to appear and answer herein and that on final trial, Plaintiffs have judgment against Defendant

                 for the damages sought herein, prejudgment and post judgment interest, costs of suit, and such

                 other relief to which Plaintiffs may be justly entitled.

                                                                 Respectfully submitted,

                                                                 FARGASON, BOOTH, ST. CLAIR,
                                                                 RICHARDS & WILKINS, L.L.P.
                                                                 4716 4th Street, Suite 200 (79416)
                                                                 P.O. Box 5950
                                                                 Lubbock, Texas 79408-5950
                                                                 Telephone: (806) 744-1100
                                                                 Facsimile: (806) 744-1170
                                                                 Email: iperrin@lbklawyers.com
                                                                 Email: rstclairAlbklavvvers.com
                                                                 Attorneys for Plaintiffs

                                                                 By: /s James F. Perrin
                                                                        James F. Perrin
                                                                        Texas Bar No. 24027611
                                                                        Robert W. St. Clair, P.C.
                                                                       Texas Bar No. 18985300




                 Plaintiffs' Original Petition                                                                 Page 6

nofficial Copy
           Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 28 of 47
                                        EXHIBIT B
                                                                                            6/17/2019 6:15 PM
                                                                                                          Pat Tar
                                                                                                       DistrictCle
                                                                                              Reeves County, Text
                                                                                                   Misty Thomas


                                     CAUSE NO. 19-05-22958-CVR

OSCAR AVALOS and                                                   IN THE DISTRICT COURT
AMALIA AVALOS,
    Plaintiffs,

v.                                                                   143RD JUDICIAL COURT

ENERGEN CORPORATION and
DIAMONDBACK ENERGY, INC.,
    Defendant.                                                     REEVES COUNTY, TEXAS


                           PLAINTIFFS' FIRST AMENDED PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

        OSCAR AVALOS and AMALIA AVALOS, Plaintiffs, file this Plaintiffs' First Amended

Petition against ENERGEN CORPORATION and DIAMONDBACK ENERGY, INC.

                                               I.
                                           DISCOVERY

        1.       Pursuant to Tex. R. Civ. P. §190.1, Plaintiffs intend to conduct discovery under

Level 3.

                                               II.
                                             PARTIES

        2.       Plaintiff OSCAR AVALOS is a natural person and a citizen of Texas.

        3.       Plaintiff AMALIA AVALOS is a natural person, is OSCAR AVALOS' wife, and

is a citizen of Texas.

        4.       Defendant, ENERGEN CORPORATION ("Energen") is a foreign corporation,

doing business in the state of Texas and can be served by serving its registered agent, CT

Corporation, at 350 N. St. Paul Street, Suite 2900, Dallas, Texas 75201.

        5.       Defendant, DIAMONDBACK ENERGY, INC. ("Diamondback") is a Delaware

Corporation, doing business in the state of Texas. Diamondback may be served by serving its



Plaintiffs' First Amended Petition                                                         Page 1
               Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 29 of 47



registered agent, Corporation Service Company, at 211 E. 7th Street, Suite 620, Austin, Texas

78701.

                                              III.
                                     VENUE AND JURISDICTION

         6.      Venue is proper in Reeves County pursuant to TEX. CIV. PRAc. & REM. CODE

§15.002(1) because all or a substantial part of the events or omissions giving rise to the claim

occurred in Reeves County.

         7.      This Court has jurisdiction because the claims and causes of action herein have

resulted in damages to Plaintiffs within the jurisdictional limits of this Court and they arise under

the statutory and common law of the State of Texas.

         8.      Pursuant to TEX. R. CIV. P. 47, Plaintiffs assert that they are seeking monetary relief

in excess of $1,000,000.00.

                                              IV.
                                        RELEVANT FACTS

         9.      On May 20, 2017, Oscar Avalos drove a tractor and tanker trailer onto the

Desperado C19-21-18 605 lease site (the "lease site") located in Reeves County, Texas. At

Defendant Energen's direction and instruction, Mr. Avalos drove his vehicle to a specified loading

area in order to begin pumping fluid from a tank into his tanker trailer. The area of the lease site

that Mr. Avalos was required to use, in order to connect and disconnect his pumping hose,

contained dangerous amounts of flammable fumes and vapors. Those fumes and vapors, which

had accumulated in the area in which Mr. Avalos was loading, ignited and there was an explosion

and fire which caused Mr. Avalos to sustain significant injuries and damages

         10.     At the time of the subject incident, the lease site was owned, operated, managed,

maintained, and controlled by Defendant Energen.            Upon information and belief, sometime

following the incident Defendants completed a merger or their respective companies with


Plaintiffs' First Amended Petition                                                               Page 2
              Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 30 of 47



Defendant Diamondback being the surviving company of said merger. Defendant Diamondback

at all relevant times, was an independent oil and natural gas company headquartered in Midland,

Texas focused on the acquisition, development, exploration, and exploitation of unconventional,

onshore oil and natural gas reserves in the Permian Basin of West Texas.

        11.      Unfortunately for Mr. Avalos, the lease site had not been properly maintained,

ventilated, managed, inspected, operated, and warned about by Defendants.

        12.      As a producing and proximate cause of Defendants' actions and omissions, Oscar

Avalos suffered severe bums and disabling injuries. Those injuries, requiring hospitalization and

multiple surgeries, have interfered with Oscar Avalos' ability to perform household services and

his marital relationship with Amalia Avalos.

                                         V.
                        NEGLIGENCE CLAIM AGAINST DEFENDANTS

        13.      Defendants exercised and retained control over the manner in which the work was

performed at the lease site, including, but not limited to, the manner of work being performed at

the time of the incident.

        14.      Specifically, Defendants, through its agents, servants and employees exercised or

retained exclusive control over the location where the incident took place.

        15.      Moreover, Defendants, through its agents, servants and employees exercised or

retained exclusive control over the specific location and manner in which Mr. Avalos loaded his

tanker trailer and provided him with specific directions regarding the same.

        16.      Additionally, Defendants exercised exclusive control regarding the maintenance,

supervision, inspection, management, warnings, ventilation and operation of the lease site.

        17.      Defendants were negligent in that it failed to ensure that the area in which Mr.

Avalos' vehicle was being loaded was free dangerous levels of flammable and/or explosive vapors.



Plaintiffs' First A►uended Petition                                                           Page 3
              Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 31 of 47



Moreover, Defendants failed to ensure that the area in which Mr. Avalos' vehicle was being loaded

was properly ventilated. Additionally, Defendants failed to properly direct and/or warn Mr. Avalos

concerning the extent of the dangerous and flammable vapors.

        18.      Defendants were negligent because they failed to provide adequate training to and

supervision of their own employees to ensure that workers were not exposed to dangerous fire and

explosion hazards at the lease site.

        19.      Defendants were negligent because they failed to inspect and/or test its equipment

to ensure that workers were not exposed to dangerous fire and explosion hazards at the lease site.

        20.      Defendants were negligent because they failed to establish and implement adequate

policies and procedures to ensure that workers were not exposed to dangerous fire and explosion

hazards at the lease site. Moreover, Defendants failed to establish and implement adequate policies

and procedures to ensure that its own employees safely and accurately performed required

procedures so that fires and explosions did not take place.

        21.       With respect to the loading of Mr. Avalos' vehicle, as well as the general safety of

the workers at the site, Defendants were negligent because the conditions and activities posed an

unreasonable risk of harm to the workers, including Mr. Avalos. Furthermore, Defendants had

actual knowledge of the dangers, or should have known of the dangers, and failed to exercise

ordinary care to protect Mr. Avalos and other workers by failing to adequately warn Mr. Avalos

of the conditions and among other things, failing to provide reasonable safe equipment and a

reasonably safe work site.

        22.       Defendants had a duty to the workers, including Mr. Avalos, on the premises to

engage providers of equipment, services and operators who were certified, knowledgeable and

competent to do the work required in a safe and prudent manner. Defendants breached that duty

by failing to have workers present that would ensure that their equipment was properly maintained


%1&/6;0+*9"@$,8:<@#3(4'(=2@%)>-?.75@                                                           #$&%"'
              Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 32 of 47



so that it would ensure proper ventilation of dangerous and flammable vapors, prior to the loading

and unloading of vehicles.

        23.      The above acts and omissions on the part of Defendants were producing and

proximate causes of the injuries to Plaintiffs and the damages sought herein.

                                               VI.
                                            CAUSATION

        24.      Plaintiffs incorporate herein all of the foregoing allegations.

        25_      Defendants' actions and inactions were a producing and/or proximate cause, as

those terms are applied in the law in the State of Texas, of the injuries to Plaintiffs and the damages

sustained by them.

                                               VII.
                                             DAMAGES

        26.      As a direct and proximate result of Defendants' negligence, Plaintiff Oscar Avalos

has sustained severe personal injuries, pain, suffering, mental anguish, disability, impairment, and

disfigurement, all of which he will continue to suffer in the future. Plaintiff Oscar Avalos has also

sustained lost wages, lost earning capacity, and has incurred reasonable and necessary medical

expenses for the care and relief of his injuries.     Additionally, Plaintiff Oscar Avalos will incur

reasonable and necessary medical expenses in the future for the care and relief of his injuries.

Plaintiff Oscar Avalos brings this suit to recover the past damages he has suffered, and the damages

he will suffer in the future, as a result of the injuries caused by Defendants' negligence.

        27.      As a direct and proximate result of Defendants' negligence, Plaintiff Amalia Avalos

has sustained injuries in the form of loss of household services and loss of consortium. Plaintiff

Amalia Avalos brings this suit to recover the past damages she has suffered, and the damages she

will suffer in the future, as a result of the injuries caused by Defendants' negligence.




Plaintiffs' First Amended Petition                                                              Page 5
              Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 33 of 47



        28.     Plaintiffs also seek recovery of all prejudgment and post judgment interest as

allowed by law, along with their costs of court.

                                            VIII.
                                    CONDITIONS PRECEDENT

        29.     All conditions precedent to recovery of Plaintiffs' damages have been satisfied.

                                              IX.
                                         JURY DEMAND

        30.     Plaintiffs request a jury in this cause and have tendered payment.

        WHEREFORE, Oscar Avalos and Amalia Avalos, Plaintiffs, request that Defendants be

cited to appear and answer herein and that on final trial, Plaintiffs have judgment against Defendant

for the damages sought herein, prejudgment and post judgment interest, costs of suit, and such

other relief to which Plaintiffs may be justly entitled.

                                               Respectfully submitted,

                                               FARGASON, BOOTH, ST. CLAIR,
                                               RICHARDS & WILKINS, L.L.P.
                                               4716 4th Street, Suite 200 (79416)
                                               P.O. Box 5950
                                               Lubbock, Texas 79408-5950
                                               Telephone: (806) 744-1100
                                               Facsimile: (806) 744-1170
                                               Email: inerrina,lbklawyers.com
                                               Email: rstclaira,lbklawvers.com
                                               Attorneys for Plaintiffs

                                               By: /s/ James F. Perrin
                                                      James F. Perrin
                                                      Texas Bar No. 2402761 1
                                                      Robert W. St. Clair, P.C.
                                                      Texas Bar No. 18985300




Plaimiffs' First Amended Petition                                                             Page 6
           Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 34 of 47
                                          EXHIBIT C

                        A KINSALE'
                                          NSU RANGE

                                                July 19, 2019

Sent Via
        Certified Mail - Return Receipt Requested
        Email: bcaraway@diamondbackenergy.com

Diamond Back Energy
Attention: Bill B. Caraway
500 West Texas Avenue; Suite 1200
Midland, TX 79701

        Re:     Acknowledgment of Claim and Disclaimer of Coverage

                Insured:         S V Reliable Transport LLC
                Claimant:        Oscar Avalos
                File No.:        00013628


Dear Mr. Caraway:

This letter will acknowledge receipt on June 4, 2019 by Kinsale Insurance Company ("Kinsale") of the
above captioned matter, which was received via email from Cheri Perches with McAnally Wilkins, Inc.
Attached to Ms. Perches email was an Acord notice of loss, along with a tender for defense and
indemnity from your office, dated June 4, 2019 ("Tender"), which also included a copy of a lawsuit ("the
Petition") filed on May 15, 2019 by Oscar and Amalia Avalos ("the Plaintiffs") against Energy Corporation
and Diamondback Energy, Inc, in the District Court, 43rd Judicial Court in Reeves County, Texas with
Cause No. 19-05-22958-CVR. Your letter states Oscar Avalos is an SVRT employee, and your tender is
predicated upon a Master Sales and Services Agreement ("MSA") between SV Reliable Transport LLC
("SVRT") and Energen Resources Corporation ("Energen").

It is Kinsale's understanding this claim has been reported to SVRT's commercial auto carrier, Plaza
Insurance Company, and is being administered by North America Risk Services Inc. The Claim number is
DIPL19060020; claim examiner: Richard Colaluca, direct: 321-441-1445; office: (800) 315-6090 Ext. 1445;
email: RColaluca@narisk.com; P.O. Box 166002 Altamonte Springs, FL 32716-6002.

For the reasons discussed below, Kinsale must decline to participate in the investigation and defense of
either Energen or Diamondback Energy, Inc ("Diamondback"), or any pary seeking coverage with respect
to this matter, and advise you the Commercial General Liability Policy ("the Policy") issued by Kinsale
affords no coverage for this claim. This decision is based upon the Policy, the Petition, the MSA, and
information provided to Kinsale. If you are aware of any additional material or information that you
believe is relevant to this claim, and would like Kinsale to consider, please provide it to the undersigned
at your earliest opportunity so Kinsale may evaluate whether it has any impact on our decision regarding
your request.


                                             Kinsale Insurance Company
                                                  Claims Department
                     2221 Edward Holland Drive, Suite 600, Richmond, VA 23230 • Phone 804.289.1300
                                      P. 0. Box 17008 • Richmond, Virginia 23226
             Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 35 of 47

Diamond Back Energy
July 19, 2019
Page 2 of 5

                                               THE PETITION

According to the Petition, on May 20, 2017 Oscar Avalos drove a tractor and tanker trailer onto the
Desperado C19-21-18 605 lease site ("the lease site") to pump fluid from a tank into his tanker trailer.
Mr. Avalos alleges the area of the lease site and the pumping hose therein contained flammable fumes
and vapors. Mr. Avalos alleges he was in the process of pumping fluid into his tanker trailer when an
explosion occurred, allegedly causing Mr. Avalos to sustain significant injuries. Mr. Avalos alleges he was
operating under direction and instruction of Energen. Mr. Avalos alleges the lease site was owned,
operated, managed, maintained, and controlled by Energen at the time of the alleged incident. The
Petition alleges following the occurrence, Energen and Diamondback merged their respective companies
with Diamondback being the surviving company.

Wherefore, Plaintiffs pray for judgment against Defendants for damages, prejudgment and post
judgment interest, costs of suit, and such other relief to which Plaintiffs may justly be entitled.

                                              KINSALE POLICY

Kinsale issued a Commercial General Liability Policy ("the Policy") to SVRT as the Named Insured,
bearing Policy number 0100051369-0, with coverage incepting on May 15, 2017 and expiring on May 15,
2018.

Your tender for defense and indemnification is predicated upon an MSA between Energen and SVRT,
wherein SVRT agrees to name Energen as an Additional Insured under SVRT's commercial general
liability Policy. As such, we direct your attention to Form Additional Insured and Primary and Non-
Contributory as Required by Written Contract —Blanket (EGY5001 0317). The pertinent Policy provision
is provided below:

 ADDITIONAL INSURED AND PRIMARY AND NON-CONTRIBUTORY AS REQUIRED
                              BY WRITTEN CONTRACT-BLANKET

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE
A. SECTION II — WHO IS AN INSURED is amended to include any person(s) or organization(s) you are
    required to include as an Additional Insured on this policy by written contract in effect during the
    policy period and executed prior to the "occurrence" of the "bodily injury" or "property damage"
    but only for such "bodily injury" or "property damage" caused, in whole or in part, by your acts or
    omissions or the acts or omissions of those acting on your behalf:
      1. In the performance of your ongoing operations; or
      2. In connection with your premises owned or rented to you.

B. The insurance provided by this endorsement shall be excess with respect to any other valid and
   collectible insurance available to the Additional Insured unless the written contract specifically
   requires that this insurance apply on a primary and non-contributory basis, in which case this
   insurance shall be primary and non-contributory.


                                             Kinsale Insurance Company
                                                  Claims Department
                     2221 Edward Holland Drive, Suite 600, Richmond, VA 23230 • Phone 804.289.1300
                                      P. 0. Box 17008 • Richmond, Virginia 23226
              Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 36 of 47
Diamond Back Energy
July 19, 2019
Page 3 of 5

                                                      ***




Mr. Avalos alleges he was in the process of pumping fluid into his tanker trailer truck when an explosion
occurred at the loading area. Kinsale directs your attention to Exclusion 2. g. Aircraft, Auto or
Watercraft contained within Policy Form CG 00 0110 01, which states, in part, this insurance does not
apply to any "bodily injury" arising out of the use of any aircraft, auto, or watercraft, operated by any
insured. Use of an auto also includes "loading or unloading". The pertinent Policy provision is provided
below:

2.        Exclusions
          This insurance does not apply to:

                                                     * * *


     g.   Aircraft, Auto Or Watercraft
          "Bodily injury" or "property damage" arising out of the ownership, maintenance, use or
          entrustment to others of any aircraft, "auto" or watercraft owned or operated by or rented or
          loaned to any insured. Use includes operation and "loading or unloading".

                                                     * * *




                                              DENIAL OF TENDER

Mr. Avalos alleges on May 20, 2017 he was in the process of pumping fluid into his tanker trailer when
an explosion occurred, allegedly causing Mr. Avalos to sustain significant injuries. Exclusion 2. g.
Aircraft, Auto or Watercraft contained within Policy Form CG 00 0110 01 states this insurance does not
apply to any "bodily injury" arising out of the use of any aircraft, auto, or watercraft, operated by any
insured, and including "loading or unloading". Therefore, Kinsale respectfully disclaims coverage for this
matter pursuant to Exclusion 2. g.

Based on the foregoing, there exists no potential coverage under the Policy, either for a defense or
indemnification, for any party. Kinsale therefore has no duty to defend or indemnify; or to take action;
or perform acts or services with regard to this loss. In accordance with the above referenced Policy
provisions, and any others not cited that may apply, we must respectfully reject your tender for the
above captioned matter. Kinsale will not be engaging defense counsel for Diamondback or Energen.

As discussed above, this claim has been reported to SVRT's commercial auto carrier, Plaza Insurance
Company, and is being administered by North America Risk Services Inc. The Claim number is
DIPL19060020; claim examiner: Richard Colaluca, (p) 321-441-1445; (email) RColaluca@narisk.com.

                                              RIGHT TO AMEND

Kinsale's decision to reject this tender is based on the facts presented to date. We reserve the right to
review and/or consider any additional facts, claims, lawsuits, or amendments to these claims, and to
make a separate determination with regard to indemnification and defense. To that end, should SVRT,
Diamondback, or Energen be served with an amended lawsuit, please forward a copy of the same to the

                                              Kinsale Insurance Company
                                                   Claims Department
                      2221 Edward Holland Drive, Suite 600, Richmond, VA 23230 • Phone 804.289.1300
                                       P. 0. Box 17008 • Richmond, Virginia 23226
              Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 37 of 47
Diamond Back Energy
July 19, 2019
Page 4 of 5

undersigned as soon as practicable and we will conduct an additional investigation and promptly
provide you with an independent determination of coverage.

Nothing in this letter should be construed as a waiver or surrender of the terms, limitations, exclusions,
conditions, or agreements under the Policy. Nor should this letter be considered an exhaustive
recitation of all potential coverage issues or provisions of the Policy that might apply. Our decisions to
reject this tender is based on the information available to us at this time. Kinsale specifically reserves the
right to amend this letter. By this letter, Kinsale does not waive any of its rights nor does it waive any of
the terms, conditions, or provisions of the Policy. Kinsale specifically reserves all its rights and remedies
under the Policy as well as under statutes and common law.

While we regret this matter does not fall within the purview of coverage, it is our intent to provide
coverage which is available under the Policy. If any of the information summarized in this letter is
incorrect or if you otherwise have additional information you would like Kinsale to consider, please
immediately forward it to our attention so we can reconsider our position.

As stated above, it is Kinsale's understanding this claim has been reported to SVRT's commercial auto
carrier, Plaza Insurance Company, and is being administered by North America Risk Services Inc. The
Claim number is DIPL19060020; claim examiner: Richard Colaluca, direct: 321-441-1445; office: (800)
315-6090 Ext. 1445; email: RColaluca@narisk.com; P.O. Box 166002 Altamonte Springs, FL 32716-6002.

Should you have any questions, please feel free to contact the undersigned at 804-289-1294 or by email
at Paul.Franklin@Kinsaleins.com.



Sincerely,




Paul Franklin
Claims Examiner
Kinsale Insurance Company
                                              Applicable in Texas

Any person who knowingly and with intent to defraud any insurance company or another person, files a statement
of claim containing any materially false information, or conceals for the purpose of misleading, information
concerning any fact, material thereto, commits a fraudulent insurance act, which is a crime, subject to criminal
prosecution and (NY: substantial) civil penalties. In LA, ME, and VA insurance benefits may also be denied.




                                              Kinsale Insurance Company
                                                   Claims Department
                      2221 Edward Holland Drive, Suite 600, Richmond, VA 23230 • Phone 804.289.1300
                                       P. ❑. Box 17008 • Richmond, Virginia 23226
            Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 38 of 47
Diamond Back Energy
July 19, 2019
Page 5 of 5


CC:    S V Reliable Transport LLC
       Attention: SV Reliable Oilfield Rentals LLC;RTI Fishing Tool Inc
       2963 S County Rd West
       Odessa, TX 79766
       Sent via Certified Mail
       Sent via email: soniav@reliabletransport.net

       Worldwide Facilities, Inc. - San Diego, CA
       Attention: Paul Mason
       Sent via email: pmason@wwfi.com

       McAnally Wilkins, Inc
       Attention: Cheri Perches
       Sent via email: cheri@mcanallywilkins.com




                                            Kinsale Insurance Company
                                                 Claims Department
                    2221 Edward Holland Drive, Suite 600, Richmond, VA 23230 · Phone 804.289.1300
                                     P. O. Box 17008 8 Richmond, Virginia 23226
                                                           FILED FOR RECORD
Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 39 of 47
                                                         Cause No.: A-20-06-0667-CV
                                                         Ector County - 70th District Court
                                                                     Ector County, Texas
                                                                     7/13/2020 12:00 AM
                                                                        Clarissa Webster
                                                                            District Clerk
                                                           By: Elizabeth Corrales, Deputy
                  Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 40 of 47


ADDRESS FOR SERVICE:
KINSALE INSURANCE COMPANY
TEXAS COMMISSIONER OF INSURANCE AS ITS AGENT FOR SERVICE
333 GUADALUPE STREET
AUSTIN, TEXAS 78701
OR
WHEREVER HE/SHE MAY BE FOUND


                                                OFFICER'S RETURN
Came to hand on                         , 20   , at        o'clock _.M. and executed in                       County,
Texas by delivering to the within named
in person, a copy of the CITATION, having first endorsed thereon the date of delivery, together with the accompanying
true and correct copy of the PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE, on the
day of                           , 20   , at      o'clock _.M. at
                                             (place of service).
NOT EXECUTED FOR THE FOLLOWING REASONS:


SERVICE FEES: $                                                   SHERIFF OF                                     County, Texas


                                                                  Deputy/Authorized Person



COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
return. The return must either be verified or be signed under penalty of perjury. A return signed under penalty of
perjury must contain the statement below in substantially the following form:

        "My name is                                       , my date of birth is                          , and
                        (First, Middle, Last)

        my address is
                        (Street, City, State, Zip Code)
                                                                                           L.
                                                                                       60414,4-0
        I DECLARE UNDER PENALTY OF PERJURY THAT                   GOING IS TRUE AND CORE,
                                                                                           Ptsete:
                                                                                                    /1           Stpoet

Executed in                      County, State of                 , on the            day of                ?6>0720       •



                                                                             Declarant/Authorized Process Server

                                                                             (Id # & expiration of certification)
                         Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 41 of 47
                                           AFFIDAVIT OF SERVICE

State of Texas                                                      County of Ector                                        70th Judicial District Court

Case Number: A-20-06-0667-CV

Plaintiff:
SV Reliable Transport, LLC
VS.

Defendant:
Kinsale Insurance Company

For:
Atkins, Hollmann, Jones, Peacock Lewis & Lyon, Inc.
3800 E. 42nd Street
Ste. 500
Odessa, TX 79762

Received by ATX Process, LLC on the 2nd day of July, 2020 at 10:50 am to be served on Kinsale Insurance Company by
serving Texas Commissioner of Insurance as its Agent for Service, 333 Guadalupe Street, Austin, Travis County, TX
78701.

I, Erin Cuppett, being duly sworn, depose and say that on the 8th day of July, 2020 at 2:31 pm, I:

served the TEXAS DEPARTMENT OF INSURANCE by delivering a true copy of the Two Copies of Citation with Plaintiff's
Original Petition and Request for Disclosure, Exhibits A through C with the date of delivery endorsed thereon by me, to:
Justin Beam at 333 Guadalupe Street, Austin, Travis County, TX 78701, as the designated agent for the Texas Department
of Insurance to accept service of process on behalf of Kinsale Insurance Company. An administrative fee of $50.00 was also
tendered.


I certify that I am over the age of 18, have no interest in the above action, and am a certified process server, in good standing, in
the judicial circuit in which the foregoing occurred. The facts in this affidavit are within my personal knowledge and true and
correct.




                                                                                                         Erin Cup/i:lett
Subscribed and sworn to before me on the 8th day                                                         PSC-13360, Exp. 12/31/2021
of Jury, 2020 by the affian o is personally known
to,Me.                                                                                                   ATX Process, LLC
                                                                                                         604 West 9th Street
                                                                                                         Suite B
NOTARY PUBLIC                                                                                            Austin, TX 78701
                                                                                                         (512) 717-5600

                          NICOLE M, HYBNER                                                               Our Job Serial Number: ATX-2020006453
                        My Notary ID # 129086987                                                         Ref: SV Reliable Transport v. Kinsale
                         Expires August 9, 2020
                                  -
                                           Copyright   1992-2020 Database Services. Inc. - Process Servers Toolbox V8.1p
                  Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 42 of 47


                                                             INVOICE                                               Invoice #ATX-2020006453
                                                                                                                                   7/8/2020
      AT'                                                                                                             Send Payments To:
      EVT. Allfr 2019    id
                                                                                                                      ATX Process, LLC
                        SP                                                                                            604 West 9th Street
    49CESS
                                                                                                                      Suite B
                                                                                                                      Austin, TX 78701
                                                                                                                      Phone: (512) 717-5600
                                                                                                                      Fax: (512) 380-1308
                                                                                                                      XX-XXXXXXX

Atkins, Hollmann, Jones, Peacock Lewis & Lyon, Inc.
3800 E. 42nd Street
Ste. 500
Odessa, TX 79762

Reference Number: SV Reliable Transport v. Kinsale
Your Contact Karen, Trey, Rebecca
Case Number: Ector A-20-06-0667-CV

Plaintiff:
SV Reliable Transport, LLC

Defendant:
Kinsale Insurance Company

Received: 7/2/2020 Served: 7/8/2020 2:31 pm DEPARTMENT OF INSURANCE
To be served on: Kinsale Insurance Company by serving Texas Commissioner of Insurance as its Agent for
Service

                                                      ITEMIZED LISTING
Line Item                                                                                                      Quantity     Price   Amount
Process Service: Austin, TX                                                                                       1.00     75.00      75.00
Commissioner of Insurance Fee                                                                                     1.00     50.00      50.00
10% fee for advance                                                                                               1.00      5.00       5.00
E-File Return of Service with Court                                                                               1.00     10.00      10.00
TOTAL CHARGED:                                                                                                                      $140.00


BALANCE DUE:                                                                                                                        $140.00




  Thank you for your business! You can make payments online through PayPal at WWW.ATXPROCESS.COM.
   If paying by check, please write the invoice number on your check or enclose a copy of this invoice with your
                                                    payment.
                                                                                                         Page 1 / 1
                                Copyright 01992-2020 Database Services, Inc. - Process Server's Toolbox Vatp
                                                                                        FILED FOR RECORD
             Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 43 of 47Cause No.: A-20-06-0667-CV
                                                                                       Ector County - 70th District Court
                                                                                                   Ector County, Texas
                                                                                                     7/31/2020 5:02 PM
                                                                                                      Clarissa Webster
                                   CAUSE NO. A-20-06-0667-CV                                              District Clerk
                                                                                              By: Sara Chavez, Deputy
S V RELIABLE TRANSPORT, LLC,                      §                IN THE DISTRICT COURT OF
                                                  §
     Plaintiff                                    §
                                                  §
v.                                                §                     ECTOR COUNTY, TEXAS
                                                  §
KINSALE INSURANCE COMPANY                         §
                                                  §
      Defendants                                  §                      70th JUDICIAL DISTRICT


 DEFENDANT KINSALE INSURANCE COMPANY’S MOTION FOR EXTENSION OF
        TIME TO RESPOND TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Kinsale Insurance Company (“Kinsale”), Defendant in the above-

numbered and entitled cause, and pursuant to Rule 5 of the Texas Rules of Civil Procedure, files

this Motion for Extension of Time to Respond to Plaintiff’s Original Petition, and for such would

respectfully show the Court the following:

                                                I.
                                              MOTION

        1.       On June 26, 2020, Plaintiff filed its Original Petition and Request for Disclosures.

        2.       On July 8, 2020, Plaintiff served the Original Petition on Kinsale.

        3.       Kinsale’s response is accordingly due on August 3, 2020.

        4.       Due to clerical errors, Kinsale failed to timely forward the Original Petition to

counsel for review and preparation of a response until today. The undersigned accordingly

requests a 14-day extension, from the date of this motion, to response to Plaintiff’s Original

Petition.

        5.       This extension is authorized by Rule 5 of the Texas Rules of Civil Procedure,

which provides in pertinent part that when “an act is required or allowed to be done at or within a

DEFENDANT’S MOTION FOR EXTENSION OF TIME – Page 1
            Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 44 of 47




specific period of time, the court for cause shown may, at any time in its discretion (a) with or

without motion or notice, order the period enlarged if application therefore is made before the

expiration of the period originally prescribed..."

       6.      This motion is made in good faith and not for the purposes of delay.

       7.      No party will be prejudiced by this extension and this is Kinsale's first request for

an extension of time.

                                             II.
                                         CONCLUSION

       Defendant Kinsale Insurance Company respectfully requests that this Court enter an

order extending the deadline for response to Plaintiff's Original Petition to August 14, 2020, and

for any further relief to which they may show themselves to be justly entitled.

                                                Respectfully submitted,


                                                /s/ Lisa M. Henderson
                                                LISA M. HENDERSON
                                                State Bar No. 24025423
                                                CLYDE & CO US LLP
                                                10440 N. Central Expressway, Suite 800
                                                Dallas, TX 75231
                                                lisa.henderson@clydeco.us
                                                Telephone:     214.540.7539
                                                Facsimile:     214.540.7540

                                                ATTORNEYS FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document has been

forwarded to all counsel of record via efile.txcourts.gov on the 31st day of July, 2020.



                                                      /s/ Lisa M. Henderson
                                                      LISA M. HENDERSON
DEFENDANT'S MOTION FOR EXTENSION OF TIME — Page 2
                                                                                   FILED FOR RECORD
             Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 45 of 47Cause No.: A-20-06-0667-CV
                                                                                 Ector County - 70th District Court
                                                                                             Ector County, Texas
                                                                                                8/3/2020 5:46 PM
                                                                                                Clarissa Webster
                                  CAUSE NO. A-20-06-0667-CV                                         District Clerk
                                                                                     By: DiAnn Espinoza, Deputy
S V RELIABLE TRANSPORT, LLC,                     §              IN THE DISTRICT COURT OF
                                                 §
      Plaintiff                                  §
                                                 §
v.                                               §                   ECTOR COUNTY, TEXAS
                                                 §
KINSALE INSURANCE COMPANY                        §
                                                 §
      Defendants                                 §                   70th JUDICIAL DISTRICT


DEFENDANT KINSALE INSURANCE COMPANY’S NOTICE OF WITHDRAWAL OF
 MOTION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S ORIGINAL
                            PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Kinsale Insurance Company (“Kinsale”), Defendant in the above-

numbered and entitled cause, and files this Notice of Withdrawal of its Motion for Extension of

Time to Respond to Plaintiff’s Original Petition, and for such would respectfully show the Court

the following:

                                                 I.

        1.        On July 31, 2020, Kinsale filed its Motion for Extension of Time to Respond to

Plaintiff’s Original Petition. In its Motion, Kinsale sought an extension in the deadline to

respond to Plaintiff’s Original Petition to August 14, 2020. On August 3, 2020, counsel for

Plaintiff advised that his client was agreeable to extending the deadline to August 14, 2020.

Accordingly, Kinsale files this notice that it is withdrawing its Motion for Extension of Time to

Respond to Plaintiff’s Original Petition.

///

///



DEFENDANT’S NOTICE OF WITHDRAWAL OF MOTION FOR EXTENSION OF TIME – Page 1
            Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 46 of 47




                                               Respectfully submitted,


                                               /s/ Lisa M. Henderson
                                               LISA M. HENDERSON
                                               State Bar No. 24025423
                                               CLYDE & CO US LLP
                                               10440 N. Central Expressway, Suite 800
                                               Dallas, TX 75231
                                               lisa.hendersonA_clydeco.us
                                               Telephone:     214.540.7539
                                               Facsimile:     214.540.7540

                                               ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document has been

forwarded to all counsel of record via efile.txcourts.gov on the 3rd day of August, 2020.



                                                     /s/ Lisa M. Henderson
                                                     LISA M. HENDERSON




DEFENDANT'S NOTICE OF WITHDRAWAL OF MOTION FOR EXTENSION OF TIME — Page 2
            Case 7:20-cv-00195 Document 1 Filed 08/06/20 Page 47 of 47




                                  CAUSE NO. A-20-06-0667-CV

S V RELIABLE TRANSPORT, LLC,                      §                IN THE DISTRICT COURT OF
                                                  §
     Plaintiff                                    §
                                                  §
v.                                                §                     ECTOR COUNTY, TEXAS
                                                  §
KINSALE INSURANCE COMPANY                         §
                                                  §
     Defendants                                   §                      70th JUDICIAL DISTRICT


 ORDER GRANTING DEFENDANT KINSALE INSURANCE COMPANY’S MOTION
                    FOR EXTENSION OF TIME

       On this date came on for consideration Defendant Kinsale Insurance Company’s Motion

for Extension of Time to Respond to Plaintiff’s Original Petition. After considering the Motion,

Response and any Reply, the Court finds that the Motion for Extension should be, and is in all

respects, GRANTED.

       IT IS THEREFORE ORDERED, that Defendant Kinsale Insurance Company’s response

to Plaintiff’s Original Petition is to be filed on or before August 14, 2020.


ORDER ENTERED this ____ day of _________, 2020.



                                                      _____________________________
                                                      JUDGE DENN WHALEN
